Citation Nr: 0713917	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-37 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than May 8, 2001, 
for the award of a total disability rating based on 
individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from September 1966 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 RO rating decision 
that granted a TDIU rating effective July 9, 2001.  An August 
2004 RO decision granted an earlier effective date of May 8, 
2001, for the award of a TDIU rating.  

During the course of this claim, there have been multiple 
appeals pending, which were ultimately granted in full or 
withdrawn by the veteran.  As such, the only issue before the 
Board at this time is the one listed on the cover page. 


FINDINGS OF FACT

1.  On March 22, 1994, the RO received a claim for a TDIU 
rating.  

2.  An October 2002 RO decision granted a TDIU rating, 
effective July 9, 2001.  An August 2004 RO decision granted 
an earlier effective of May 8, 2001, for the award of the 
TDIU rating.  

3.  The veteran first met the schedular criteria of 38 C.F.R. 
§ 4.16(a), for a TDIU rating, effective May 8, 2001.  

4.  Prior to May 8, 2001, the veteran was not unemployable 
due solely to service-connected conditions.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 8, 2001, 
for the award of a TDIU rating, have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.  

In this case, in an April 2005 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.  The veteran was advised 
about how disability evaluations and effective dates are 
assigned, and the type of evidence which impacts those 
determinations in a March 2006 letter.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service personnel and medical records, post-service 
private and VA treatment records; VA examination reports; 
records from the Social Security Administration (SSA); and 
lay statements.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, the veteran has been represented since 
1999 by an attorney who is well versed in VA law.  Any error 
in the sequence of events or content of the notice is not 
shown to have any effect on the case or to cause injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  

Factual Background

Post-service clinical evidence shows treatment for numerous 
disorders.  A July 1992 RO decision granted service 
connection and a 10 percent rating for headaches, effective 
June 20, 1991.  He filed a claim for an increased rating for 
that disability in February 1993.

Private and VA treatment records dated from August 1992 to 
December 1993 refer to continuing treatment.  A March 1993 
report from a VA physician noted that the veteran was 
disabled due to his severe diabetic neuropathy.  A November 
1993 report from a VA physician stated that the veteran was 
unable to continue working as of January 1993.  It was noted 
that the veteran had not been able to work since September 
1992 and that he would remain totally disabled for at least 
twelve months.  

A January 1994 RO decision granted service connection and a 
noncompensable rating for pseudofolliculitis barbae, 
effective June 10, 1993.  

Records from SSA indicate that the veteran was receiving 
disability benefits and that he was considered disabled 
commencing in August 1992.  It was noted that the veteran's 
impairments that were considered to be severe were diabetes, 
diabetic neuropathy, hypertension, peptic ulcer disease, 
esophagitis, a back disability, and weakness in the right arm 
and leg.  The primary diagnosis was listed as a back 
disorder, with the secondary diagnosis being diabetes 
mellitus.

On March 22, 1994, the RO received the veteran's claim for a 
TDIU rating.  

Private and VA treatment records dated from February 1994 to 
March 1995 show treatment for several disorders.  A November 
1994 VA neurological examination report indicated a diagnosis 
of headache, no neurological sequelae.  

A March 1995 RO decision denied a TDIU rating.  The veteran 
appealed this decision.  

Private and VA treatment records dated from June 1995 to 
January 1997 refer to continuing treatment for multiple 
disorders.  A January 1997 VA neurological examination report 
indicated diagnoses of headaches and radiculopathy secondary 
to degenerative disk disease.  

In July 1997, the Board denied entitlement to an initial 
higher rating than 10 percent for headaches and denied a TDIU 
rating.  That decision was final.  However, the veteran then 
appealed to the Board decision to the United States Court of 
Veterans Appeals (which has since been renamed the United 
States Court of Appeals for Veterans Claims) (Court).  In 
February 1999, the parties (the veteran and the VA Secretary) 
filed a motion requesting the Court to vacate the Board 
decision and remand the claim to the Board.  A February 1999 
Court order granted the motion.

Private and VA treatment records, including an examination 
report, dated from July 1997 to July 2000 show treatment for 
multiple disorders.  A March 1998 VA neurological examination 
report related a diagnosis of headaches, episodic, diffuse, 
muscle tension most likely neurologically negative.  

A June 1999 statement from a VA nurse practitioner indicated 
that secondary to diabetes, neuropathy from diabetes, and 
multiple CNS medication for migraine headaches, the veteran 
is totally disabled and unable to work.  

An April 2000 VA neurological examination report related a 
diagnosis of combination migraine/tension headaches.  The 
examiner commented that the veteran's headaches that were 
prostrating occurred only about every seven to ten days and 
from the description provided by the veteran, it would be 
reasonable to assume that any work that he would do would 
have to accommodate him missing several days of work a month.  
In a July 2000 addendum, the examiner stated that the veteran 
had headaches for many years along with a variety of other 
physical complaints and that he did not believe that the 
headaches, in and of themselves, precluded his employment.  

An August 2000 RO decision increased the rating for the 
veteran's service-connected headaches to 30 percent, 
effective April 25, 2000.  

Private and VA treatment records dated from March 2000 to 
July 2001 refer to continuing treatment.  A July 2001 
treatment report from E. W. Hoeper, M.D., related diagnoses 
of post-traumatic stress disorder (PTSD) and chronic major 
depression.  Dr. Hoeper stated that because of the veteran's 
PTSD, he could no longer sustain social or work relationships 
and that he considered him to be permanently and totally 
disabled.  

In August 2001, the Board granted a 50 percent rating for the 
veteran's service-connected headaches.  The Board remanded 
the issue of entitlement to a TDIU rating for further 
development.  

A September 2001 RO decision implemented the Board's 
decision, and increased the rating for the veteran's service-
connected headaches to 50 percent, effective April 25, 2000.  

VA treatment records dated from September 2001 to May 2002, 
including examination reports, show treatment for multiple 
disorders.  A March 2002 VA neurological examination report 
indicated a diagnosis of mixed migraine headaches.  The 
examiner noted that there was probably also a component 
coming from some arthritis in the spine as well as blood 
pressure and blood sugar problems.  A March 2002 VA skin 
diseases examination report related diagnoses of 
pseudofolliculitis barbae and eczema.  

A May 2002 RO decision granted service connection and a 20 
percent rating for diabetes mellitus, effective July 9, 2001.  

VA treatment records dated from June 2002 to August 2002 
indicate continuing treatment.  

An October 2002 RO decision increased the rating for the 
veteran's service-connected diabetes mellitus to 40 percent, 
effective July 9, 2001; increased the rating for the 
veteran's service-connected pseudofolliculitis barbae to 10 
percent, effective March 11, 2002; and granted a TDIU rating, 
effective July 9, 2001.  

Private and VA treatment record dated from October 2002 to 
July 2004, including examination reports, show treatment for 
numerous disorders.  An April 2004 report from Dr. Hoeper 
related diagnoses of chronic PTSD and chronic major 
depression.  A GAF score of 30 was assigned.  He stated that 
the veteran could no longer sustain normal social and work 
relationships and he considered him to be permanently and 
totally disabled.  

An August 2004 RO decision granted an earlier effective date 
of May 8, 2001, for the assignment of the 40 percent rating 
for diabetes mellitus, and granted an earlier effective date 
of May 8, 2001, for the award of a TDIU rating.  

A November 2005 RO decision granted service connection for 
PTSD, effective July 11, 2001; and granted service connection 
for peripheral neuropathy of both upper and lower 
extremities, effective August 27, 2002.  

VA treatment records dated from December 2005 to August 2006 
show continued treatment.  An August 2006 statement from a VA 
examiner indicated that he saw the veteran in March 1998 and 
again in September 2004 for neurologic examinations.  The 
examiner stated that according to the electronic records the 
veteran's migraines had been prostrating since 1993.  

A November 2006 RO decision granted an earlier effective date 
of February 5, 1993, for the assignment of a 50 percent 
rating for the veteran's service-connected headaches.  

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date for an award of compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred, if application is 
received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Hazan v. 
Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 
125 (1997).

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  In determining whether the veteran is 
entitled to a TDIU rating, neither non-service-connected 
disabilities or advancing age may be considered.  38 C.F.R. § 
4.19.

The veteran essentially contends that the award of the TDIU 
rating should be made effective in 1993, to correspond with 
the earlier effective date assigned for the 50 percent 
evaluation for headaches.  

In the instant case, there was no formal or informal claim 
for a TDIU rating until the claim filed on March 22, 1994.  
In October 2002, the RO granted a TDIU rating effective July 
9, 2001.  In August 2004, the RO granted an earlier effective 
date of May 8, 2001, for the award of the TDIU rating, based 
on the earlier effective date granted for service connection 
for diabetes. 

The Board notes that although the veteran filed his claim for 
a TDIU rating on March 22, 1994, he first met the percentage 
criteria for a TDIU rating under 38 C.F.R. § 4.16(a) on May 
8, 2001, when service connection for diabetes mellitus was 
effective and the combined evaluation raised to 70 percent.  

The veteran did not meet the percentage criteria for a TDIU 
rating under 38 C.F.R § 4.16(a) at any time prior to the May 
8, 2001 date.  In this regard, prior to May 8, 2001, the 
veteran's only service-connected disabilities were headaches 
evaluated as 50 percent disabling, and pseudofolliculitis 
barbae, which was noncompensable.  Therefore, the veteran's 
factual entitlement to a TDIU rating pursuant to section 
4.16(a) could not be prior to the May 8, 2001 date.  

The Board notes that where the percentage requirements for a 
TDIU rating are not met, entitlement to the benefit on an 
extraschedular basis may be considered when the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the veteran's background including 
his employment and educational history.  38 C.F.R. 
§§ 3.321(b), 4.16(b).  

However, the Board does not have the authority to assign a 
TDIU rating on an extraschedular basis under 38 C.F.R. 
§ 4.16(b) in the first instance.  Bowling v. Principi, 15 
Vet.App. 1 (2001).   Rather, appropriate cases must be 
referred to the Under Secretary for Benefits or the Director 
of the VA Compensation and Pension Service for such 
extraschedular consideration.  Bowling v. Principi, 15 Vet. 
App. 1 (2001).  

In the instant case, the Board sees no exceptional or unusual 
circumstances that would warrant referral of the case to the 
appropriate VA official for consideration of a TDIU rating on 
an extraschedular basis.  In this regard, the evidence does 
not demonstrate that the veteran's service-connected 
disabilities rendered him unable to secure and follow a 
substantially gainful occupation prior to May 8, 2001.  

The Board observes that the veteran has not been working for 
many years and that the evidence of record does indicate that 
he was unemployable prior to May 8, 2001.  However, such 
evidence does not show that the veteran was unemployable 
solely due to his service-connected disorders prior to that 
date.  The veteran was awarded SSA disability benefits 
commencing in August 1992.  However, his impairments included 
multiple nonservice-connected conditions such as 
hypertension, diabetes, peptic ulcer disease, esophagitis, 
and a back disability, with the primary and secondary 
disabilities listed as the back and diabetes.  

Additionally, a March 1993 VA physician noted that the 
veteran was disabled due to his severe diabetic neuropathy.  
A November 1993 statement from a VA physician stated that the 
veteran was not able to work since September 1992 and would 
remain totally disabled for at least twelve months.  The 
Board observes that service connection for diabetes mellitus 
is effective May 8, 2001, and service-connection for diabetic 
neuropathy of the upper and lower extremities was effectuated 
later than that date.  Therefore, the VA physician statements 
do not indicate that the veteran was disabled due to a 
service-connected disorder prior to May 8, 2001.  

Furthermore, in a July 2000 addendum to an April 2000 VA 
neurological examination report, a VA examiner stated that he 
did not believe that the veteran's service-connected 
headaches, in and of themselves, precluded his employment.  

While there is ample evidence that the veteran has been 
unable to work since the early 1990s, the Board finds that 
the preponderance of the evidence is against a finding that 
the veteran was unable to work due solely to his service-
connected disorders prior to May 8, 2001.  In fact, the 
evidence suggests that the veteran was unable to work prior 
to that date due in large part to disorders other than his 
service-connected disorders.  As noted above, nonservice-
connected disorders may not be considered in support of a 
claim for a TDIU rating.  38 C.F.R. § 4.19.  

As the preponderance of the evidence is against a finding 
that the veteran's service-connected disorders rendered him 
unemployable prior to May 8, 2001, referral for 
extraschedular consideration for a TDIU rating is not 
warranted.  Thus, an effective date prior to May 8, 2001, for 
the award of a TDIU rating is denied. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   




ORDER

An effective date earlier than May 8, 2001, for the award of 
a TDIU rating is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


